PER CURIAM.
This appeal concerns the valuation for tax assessment purposes of the Coastal Eagle Point Oil Refinery complex located in West Deptford Township and the Borough of Westville. Defendant municipalities appeal from the final judgment of the Tax Court reducing the valuation of plaintiff’s refinery for the tax years 1985, 1986 and 1987. The Tax Court endorsed plaintiffs market sale *191approach to valuation, determined that the sale of the refinery from Texaco Inc. to plaintiff for $42.5 million constituted the best evidence of its true value for tax assessment purposes, and lowered the tax assessments for all three years.
We have carefully reviewed this record in light of the contentions advanced by defendants and have concluded that there is no warrant for our intervention. We affirm substantially for the reasons expressed by Judge Lario in his thorough written opinion dated March 31, 1993, reported at 13 N.J.Tax 242 (Tax 1993).
Affirmed.